I am of the opinion that the court erred in directing the verdict for the defendant. I therefore dissent from the judgment of affirmance. The application provides that the applicant agrees "that the falsity of any statement in this application shall bar the right to recover if such false statement is made with intent to deceive or materially affects either the acceptance of the risk or the hazard assumed by the association." On page 10 of the bill of exceptions appears the following: "Plaintiff contends that the evidence, and especially that part of the evidence testified to by the witnesses Walter Rhodes and Climus Davis, shows that the insured was never asked by the agent the detailed questions set out in the application for insurance; that the purported answers contained in the application were not in fact made by the applicant for insurance; and that for said reason he could not in law be charged with making false and fraudulent answers thereto. Plaintiff says that the evidence of the witnesses Walter Rhodes and Climus Davis shows without dispute that the applicant for insurance did not read the questions contained in the application; that he did not know whether the answers were in the application when he signed same; that he never read over the application nor the policy; that the only statement the agent of the insurer made to him at the time of signing the application was for the applicant to pay him the twelve-dollar premium, and sign the application on the dotted line. Plaintiff says this evidence was undisputed by the defense, wholly undenied, uncontradicted; and that for said reason the court erred in directing a verdict, said evidence making an issue of fact for the jury." I am of the opinion that, construing this assignment of error in the light of the Code, § 6-1307, which provides that "The Supreme Court, or the Court of Appeals shall not dismiss any case for any want of technical conformity to the statutes or rules regulating the practice on carrying cases to said courts, where there is enough in the bill of exceptions or transcript of the record presented, or both together, to enable the court to ascertain substantially the real questions in the *Page 212 
case which the parties seek to have decided therein," this assignment of error in the bill of exceptions presents for this court's determination the question whether the court erred in directing the verdict for the defendant, on the ground that the evidence referred to therein was such that it was an issue of fact for the jury as to whether the alleged answers of the applicant referred to therein were false and fraudulent. A reference to the brief of the evidence will show that the witnesses referred to testified substantially as stated.